Exhibit 10.3

 

AMENDMENT NO. 1 TO
VOTING AND SUPPORT AGREEMENT

 

THIS AMENDMENT NO. 1 TO VOTING AND SUPPORT AGREEMENT (this “Amendment”) is made
and entered into as of September 22, 2015, by and among SFX Entertainment, Inc.,
a Delaware corporation (the “Company”), Sillerman Investment Company III LLC, a
Delaware limited liability company (“SIC”), ESFX LLC, a Delaware limited
liability company (“ESFX”) and Robert F. X. Sillerman (“Sillerman” and, together
with SIC and ESFX, the “Stockholders”).  The Company and the Stockholders are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.  All capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Voting Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Stockholders are parties to the Voting and
SupportAgreement, dated as of September 17, 2015 (the “Voting Agreement”),
pursuant to which the Stockholders have agreed to support a transaction
recommended by the Special Committee and vote in favor of the adoption of a
Definitive Agreement for any such Recommended Transaction; and

 

WHEREAS, in accordance with Section 5.4 of the Voting Agreement, the parties
desire to amend the Voting Agreement as set forth in this Amendment.

 

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound hereby, the Company and the
Stockholders hereby agree as follows:

 

1.                                      Section 4.1 of the Voting Agreement. 
Section 4.1 of the Voting Agreement is hereby amended by deleting the date of
“October 3, 2015”in Section 4.1(b) and in the proviso following
Section 4.1(c) and inserting in lieu thereof in both places “December 31, 2015”.

 

2.                                      Effect on Voting Agreement.  This
Amendment shall amend and supersede the Voting Agreement and the agreements
specifically contemplated or referenced therein to the extent of the terms
hereof.  The Voting Agreement and the agreements specifically contemplated
therein, except as amended and superseded hereby, are and shall remain in full
force and effect.  In the event of a conflict of the terms of this Amendment and
the Voting Agreement and the agreements specifically contemplated or referenced
therein, the terms of this Amendment shall control.  From and after the date
hereof, each reference in the Voting Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Voting Agreement
in any and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean the Voting Agreement,
as modified by this Amendment.

 

3.                                      Entire Agreement.  This Amendment,
together with the Voting Agreement and the agreements specifically contemplated
or referenced therein, constitutes the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersedes all other prior
agreements and understandings, both written and oral, between the parties or any
of them with respect to the subject matter hereof.

 

4.                                      Choice of Law.  This Amendment and its
validity, construction, enforcement and interpretation shall be interpreted,
governed by and construed in accordance with the law of the State of

 

--------------------------------------------------------------------------------


 

Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflict of laws thereof.

 

5.                                      Counterparts; Facsimile Signatures. 
This Amendment may be executed by facsimile or other electronic means in two or
more counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on its
behalf by its officers thereunto duly authorized, all as of the day and year
first above written.

 

 

SFX Entertainment, Inc.

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name: Richard Rosenstein

 

 

Title:  CFO

 

 

 

 

 

 

 

 

/s/ Robert F. X. Sillerman

 

 

Robert F. X. Sillerman

 

 

 

 

 

 

 

Sillerman Investment Company III LLC

 

 

 

 

 

 

 

By:

/s/ Robert F. X. Sillerman

 

 

Name: Robert F. X. Sillerman

 

 

Title: Manager and Sole Member

 

 

 

 

 

 

 

EFSX LLC

 

 

 

 

 

 

 

By:

/s/ Robert F. X. Sillerman

 

 

Name:  Robert F. X. Sillerman

 

 

Title: Manager

 

--------------------------------------------------------------------------------